Reasons for Allowance

Claims 1-3, 5-6, 8-10, 13, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a use of an electrically conductive contact plane arranged in said substrate carrier at said shoulder and a plurality of electrodes connected to said contact plane that are formed as plate-through holes, and that project from said top face to define said bearing plane; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 3 not found was a use of a plurality of electrodes that pass through said substrate carrier formed as plate-through holes and projecting from said top face, and that provide electrical contact between said biased table and said bearing surface; in combination with the limitations set forth in claim 3 of the instant invention.
The subject matter of independent claim 10 not found was a use of an electrically conductive element comprising a metal strip arranged on a ring and extending continuously from the ring to the shoulder; in combination with the limitations set forth in claim 10 of the instant invention.

None of the cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Applicant Admitted Prior Art (fig1 of the instant application), teaches a similar support, however, does not explicitly teach a use of a plurality of electrodes 
The closest prior art, Applicant Admitted Prior Art (fig1 of the instant application), teaches a similar support, however, does not explicitly teach a use of a plurality of electrodes connected to said contact plane that are formed as plate-through holes, in combination with the claimed limitations set forth in claim 3 of the instant invention.
The closest prior art, Applicant Admitted Prior Art (fig1 of the instant application), teaches a similar support, however, does not explicitly teach a use of an electrically conductive element comprising a metal strip arranged on a ring and extending continuously from the ring to the shoulder, in combination with the claimed limitations set forth in claim 10 of the instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 8, 2021